DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of generating a set of recommended assets from an asset portfolio. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-7) is/are directed to a method, claim(s) (15-20) is/ are directed to a computer readable medium, and claims(s) (8-14) is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:


(a) mental process: as drafted, the claim recites the limitations of receiving, determining, calculating, storing, and generating data which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “a computer,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses a user manually determining the recommended assets based on score. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process. With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  


(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for taking data related to users for determining a recommended set of assets which is a method of managing interactions between people. Thus, the claim recites an abstract idea. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the 


	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  

For further clarification the Examiner points out that the claim(s) 1-20 recite(s) receiving data, determining weights, calculating a cost, storing data, and generating a set of recommendations which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, determining, calculating, storing, and generating which is the abstract idea steps of using data to generate a set of recommended assets in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. generating a set of recommended assets from an asset portfolio). Using a computer to receive, determine, calculate, store, and generate the data resulting from this kind of certain methods of human activity based mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing 
The generating a set of recommended assets from an asset portfolio would clearly be to a mental activity that a company would go through in order to present recommended assets to users for consumption.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine recommended assets:

[0019] A recommendation engine 106 operating within the asset portfolio manager 120 may use a weighted linear combination of aggregated transition data 108, category taxonomy data 122, and a randomized data value 128 to score each pair of nodes, or categories, in a category taxonomy tree. Based on the scores, the recommendation engine 106 determines recommended asset set information 114 to send to the content provider 104 that may include the actual assets for each set or pointers to the assets stored in the asset store 102. As a result, one or more recommended sets of ordered digital media assets 112 are presented to the consumption device 116.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2-7, 9-14, 16-20 recite limitations which further limit the claimed analysis of data, specifically defining costs and values.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the user.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because (pick one of the following a-d).

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

[0032]       Asset portfolio manager 120 may be implemented using a computer system, which may comprise one or more computers and/or servers which may be general purpose computers, specialized server computers (including, by way of example, PC servers, UNIX servers, mid-range servers, mainframe computers, rack-mounted servers, etc.), server farms, server clusters, distributed servers, or any other appropriate arrangement and/or combination thereof. 

[0062]  According to one embodiment, the techniques described herein are implemented by one or more special-purpose computing devices. The special-purpose computing devices may be hard-wired to perform the techniques, or may include digital electronic devices such as one or more application-specific integrated circuits (ASICs) or field programmable gate arrays (FPGAs) that are persistently programmed to perform the 
[0063]      For example, FIG. 5 is a block diagram that illustrates a computer system 500 upon which an embodiment of the invention may be implemented. Computer system 500 includes a bus 502 or other communication mechanism for communicating information, and a hardware processor 504 coupled with bus 502 for processing information. Hardware processor 504 may be, for example, a general purpose microprocessor.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


Aryan (US 20180081968 A1) in view of Harboe et al. (US 20080091721 A1) is close a processor, a computer readable medium, and a computer in at least Aryan (Fig. 1, 12, ¶ 36, 97, 107, 111, 117, 123, 126), Harboe (Fig. 1, 3, ¶ 25, 27, 28, 33, 56, 57). 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.
Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 14-18, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Aryan (US 20180081968 A1) in view of Harboe et al. (US 20080091721 A1). 

Regarding claim 1, Aryan teaches 
receiving a category taxonomy associated with an asset portfolio (Fig. 3-7, ¶ 56-58, In at least one embodiment, the system 110 is configured to assign a weight attribute to each edge of the plurality of edges (i.e., E1, E2, E3 and E4). The value of the weight attribute, in turn, is a weighted summation of a set of similarity factors between the two nodes (i.e., two songs) being connected via the associated edge. For example, for two nodes ‘n1’ and ‘n1’ (e.g., nodes S1 and S2) with an edge ‘e’ (e.g., the edge ‘E1’) connecting the two nodes, the weight ‘W.sub.e’ of the edge ‘e’ is calculated using the following equation: W.sub.e=Σ.sup.N.sub.i=1(w_i*f.sub.i(n1,n2)) (1 In the above equation (1), ‘N’ corresponds to ‘N’ different similarity factors to be considered to calculate the similarity between any two nodes ‘n1’ and ‘n2’. Functions ‘f.sub.i’ represents the similarity factors. Each similarity factor is also associated with a similarity factor weight ‘w_i’. It is noted that each of the ‘f.sub.i’ functions measures a different form of similarity between the two songs ‘n1’ and ‘n2’. ¶ 60-61, 63, 84); 

the category taxonomy having categories expressed as nodes in a directed graph (Fig. 3, 4, 7, 8, ¶ 96, FIG. 7 shows a simplified representation of a directed graph 700 formed using a plurality of nodes and a plurality of edges, in accordance with an example embodiment of the present disclosure. In at least one embodiment, the system 110 is configured to form the directed graph 700 for arranging the plurality of songs based on a specific order. As shown, the directed graph 700 includes a plurality of nodes such as S4, S5, S6 and S7 representing corresponding songs and a plurality of directed edges such as E8, E9, E10 and E11 connecting the pair of nodes. It is noted that a directed edge between two nodes (songs) represents that the two songs were played and liked during a predefined time interval and the direction of the edge indicates the node that the edge originates from is the song that was played before the second node/second song. For example, edge E8 represents song S4 was played before song S6, edge E9 represents song S4 was played before song S5, edge E10 represents song S6 was played before song S7 and edge E11 represents song S4 was played before song S7. The system 110 is also configured to associate a weight attribute with each of the plurality of edges E8-E11 based on the time lapse between the two songs. In one example embodiment, the weight is a value between 0 and 1. The weight associated with each edge is utilized by the system 110 to determine a successive score for each song to measure successiveness to a song listened to at a preceding time step based on the directed graph. This is explained in detail hereinafter with reference to FIG. 8. ¶ 98-100, At 802, a directed graph is formed using a plurality of nodes and a plurality of directed edges. Each node represents an audio file and a directed edge from the plurality of directed edges originating from a first node to a second node represents a first audio file corresponding to the first node being played before a second audio file corresponding to the second node. In an embodiment, all the nodes that form the directed graph, represent audio files (songs) that are liked by the user. The system (e.g. the system 110) is configured to form a directed graph such as the directed graph 700 of the plurality of nodes (S4-S8) and the plurality of directed edges (E8-E11) as explained with reference to FIG. 7. ¶ 55, 59),

the nodes having a plurality of levels, wherein a traversal cost between nodes is determined based on traversing the directed graph (¶ 96, FIG. 7 shows a simplified representation of a directed graph 700 formed using a plurality of nodes and a plurality of edges, in accordance with an example embodiment of the present disclosure. In at least one embodiment, the system 110 is configured to form the directed graph 700 for arranging the plurality of songs based on a specific order. As shown, the directed graph 700 includes a plurality of nodes such as S4, S5, S6 and S7 representing corresponding songs and a plurality of directed edges such as E8, E9, E10 and E11 connecting the pair of nodes. It is noted that a directed edge between two nodes (songs) represents that the two songs were played and liked during a predefined time interval and the direction of the edge indicates the node that the edge originates from is the song that was played before the second node/second song. For example, edge E8 represents song S4 was played before song S6, edge E9 represents song S4 was played before song S5, edge E10 represents song S6 was played before song S7 and edge E11 represents song S4 was played before song S7. The system 110 is also configured to associate a weight attribute with each of the plurality of edges E8-E11 based on the time lapse between the two songs. In one example embodiment, the weight is a value between 0 and 1. The weight associated with each edge is utilized by the system 110 to determine a successive score for each song to measure successiveness to a song listened to at a preceding time step based on the directed graph. This is explained in detail hereinafter with reference to FIG. 8. ¶ 98-102, At 808, at the time step ‘i’, a path score for each node is computed based on the successive score determined at the time step ‘i’ and a preceding path score computed at the preceding time step ‘i-1’. The system 110 is configured to initialize each song's path score ‘r.sub.n’, where ‘n’ corresponds to the song's node, to zero. A path score for the node ‘n’ at the time step ‘i’ is determined based on the following equation: r.sub.n.sub.(i)=(αu.sub.n.sub.(i-1)+((1−α)r.sub.n.sub.(i-1)  (5)), 

wherein each node represents a category, and wherein each asset in the asset portfolio is associated with a category ( Fig. 3, 4, 7, 8, ¶ 59, FIG. 4 shows a simplified representation 400 of a set of overlapping communities determined for a network of plurality of nodes and edges (such as the network 300 of FIG. 3), in accordance with an example embodiment of the present disclosure. The representation 400 is depicted to include an undirected graph including a plurality of nodes, such as the nodes A1, A2, A3, A4, A5, A6, A7 and A8, where each node represents a corresponding song. The graph also includes a plurality of edges, where each edge connects a pair of nodes. For example, Nodes A1 and A3 are connected by edge B1, nodes A1 and A2 are connected by edge B2, nodes A2 and A4 are connected by edge B3, nodes A3 and A4 are connected by edge B4, nodes A1 and A4 are connected by edge B5, nodes A5 and A6 are connected by edge B6, nodes A6 and A7 are connected by edge B7, nodes A7 and A8 are connected by edge B8, nodes A8 and A4 are connected by edge B9, nodes A4 and A5 are connected by edge B10, nodes A7 and A4 are connected by edge B11, and nodes A5 and A7 are connected by edge B12. As explained with reference to FIG. 2, the weight of each edge can be determined by the system 110 using equation (1) based on considering various similarity factors. ¶ 95-101);

determining a set of weights associated with the plurality of levels in of nodes, wherein each weight includes a directionality of traversal between the plurality of levels (¶ 63, At 502, the method 500 includes forming a graph using a plurality of nodes and a plurality of edges. Each node represents an audio file and an edge of the plurality of edges represents a weighted summation of a set of similarity factors between a pair of audio files connected by the edge. The system is configured to determine the weight associated with each edge of the two connecting nodes based on various similarity factors using the equation (1) as explained with reference to FIG. 3. These weights are utilized by the system to determine the set of overlapping communities. ¶ 96-100, The system 110 is also configured to associate a weight attribute with each of the plurality of edges E8-E11 based on the time lapse between the two 

for each pair of nodes of nodes, calculating the traversal cost between the pair of nodes (¶ 32, For example, a successive score for each audio file is determined to measure successiveness to the song/audio file listened to at the previous/preceding time step. Further, an updated path score is computed for each audio file based on the succession score. Thereafter, a probability distribution of the audio files is computed by the system based on their respective path scores. ¶ 96-102, The weight associated with each edge is utilized by the system 110 to determine a successive score for each song to measure successiveness to a song listened to at a preceding time step based on the directed graph. This is explained in detail hereinafter with reference to FIG. 8.);

storing a traversal data value based on the traversal cost associated with each pair of nodes in a database (¶ 5, the system categorizes the songs in a database into different moods/feels. The user will then choose a category that the user thinks matches closely to the user's feeling or desires, and the system plays the songs in that category in some given fashion. Note that there are a limited number of categories for the user to choose from, and the same songs in each category are recommended to any user that chooses a particular category. ¶ 45, The past music listening patterns and the information of specific feedback/user actions may be stored in a database accessible to the system (such as the system 110 of FIG. 1) in form of data samples. ¶ 96-100, 105, 111);

responsive to receiving a request for a recommended asset based on a first viewed asset in the asset portfolio at a user device, generating a set of recommended assets from the asset portfolio ranked by a composite score, the composite score computed using a weighted linear combination comprising a taxonomy traversal data value associated with a pair of nodes of the nodes retrieved from the database, wherein the first viewed asset includes a category comprising a node in the pair of nodes, a category transition historical data value, and a randomized data value (Fig. 3-7, ¶ 124, More particularly, a music recommendation system is disclosed that makes its inference from the contextual information of a user as well as information known about the user's past music listening patterns to determine the best songs to be played according to the user's current context. Existing methods for song recommendation require a manual input from the user to recommend/play a song for the user at any given time. For example, a seed song for a radio station may be requested from the user to initiate searching of similar songs that match with the seed song for recommending songs. ¶ 32-33, Ultimately, the plurality of audio files are ranked based on the various probability distributions computed for the plurality of audio files. Thereafter, one or more audio files from the ranking of the plurality of audio files are recommended by the system to the user through the UI of the user device in the application. ¶ 42-43, In some cases, the processing system 110 may be embodied within each of the user devices 108a-c for making the song recommendations locally, and in such cases, there is no need of receiving recommendations over the network 120. Alternatively, songs may be recommended from both sources for example, locally as well as over the network from the external processing system 110. ¶ 29, The data samples include the user's current contextual features and the user's past music listening patterns. The system is configured to compute a ranking of the plurality of audio files based on one or more probability distributions over the plurality of audio files. A brief explanation of the probability distributions is provided herein below, and is described in detail with respect to corresponding Figures. ¶ 45, The past music listening patterns and the information of specific feedback/user actions may be 

Aryan teaches a direct graph but does not specifically teach a hierarchy of nodes. 

However, Harboe teaches a hierarchy of nodes (¶ 36, The graph structure may be any structure for illustrating a hierarchy, such as a tree structure., ¶ 51, Note that while in a tree structure, different branches never join together, and there are no loops. These restrictions should not limit the scope of this invention. Although the discussion herein concerns "trees" specifically, the invention encompasses the more general case of any directed graph with or without a designated starting node.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Aryan to include/perform a hierarchy of nodes, as taught/suggested by Harboe. This known technique is applicable to the system of Aryan as they both share characteristics and capabilities, namely, they are directed to generating music playlists. One of ordinary skill in the art would have recognized that applying the known technique of Harboe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Harboe to the teachings of Aryan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such hierarchy structures 

Aryan teaches a direct graph but does not specifically teach a plurality of categories. 

However, Harboe teaches a plurality of categories (¶ 46-48, The graph structure may be any structure for illustrating a hierarchy, such as a tree structure., ¶ 51-53, As shown in FIG. 7, the options are assigned different categories according to different types of music, for example.). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Aryan to include/perform a plurality of categories, as taught/suggested by Harboe. This known technique is applicable to the system of Aryan as they both share characteristics and capabilities, namely, they are directed to generating music playlists. One of ordinary skill in the art would have recognized that applying the known technique of Harboe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Harboe to the teachings of Aryan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such category features into similar systems. Further, applying a plurality of categories would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user a system with additional data and a greater chance of finding a perfect recommendation.


Regarding claims 2, 9, 16, Aryan teaches wherein calculating the traversal cost comprises accumulating one or more costs of traversing the nodes including one or more directional weights between the plurality of levels of nodes (¶ 46, 47, 56, 58, 96).

Aryan teaches a direct graph but does not specifically teach a hierarchy of nodes. 

However, Harboe teaches a hierarchy of nodes (¶ 36, The graph structure may be any structure for illustrating a hierarchy, such as a tree structure., ¶ 51, Note that while in a tree structure, different branches never join together, and there are no loops. These restrictions should not limit the scope of this invention. Although the discussion herein concerns "trees" specifically, the invention encompasses the more general case of any directed graph with or without a designated starting node.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Aryan to include/perform a hierarchy of nodes, as taught/suggested by Harboe. This known technique is applicable to the system of Aryan as they both share characteristics and capabilities, namely, they are directed to generating music playlists. One of ordinary skill in the art would have recognized that applying the known technique of Harboe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Harboe to the teachings of Aryan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such hierarchy structures into similar systems. Further, applying a hierarchy of nodes would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user an easier visual and a greater ease of adding or modifying data.

Regarding claims 3, 10, 17, Aryan teaches wherein a traversal data value comprises a normalized traversal cost (¶ 46, 70, 71, 99, 100).

Regarding claims 4, 11, 18, Aryan teaches wherein the category transition historical data value comprises an observed data metric of success from transitioning from one category to another category (¶ 29, 66-68, 112, 115, 124). 

Regarding claims 7, 14, 20, Aryan teaches wherein the composite score is normalized to a range between zero and one (¶ 67, 81, 96, 99).

Regarding claim 8, Aryan teaches one or more computing processors; one or more non-transitory computer readable media storing a program of instructions that is executable by the one or more computing processors to perform (Fig. 1, 12, ¶ 36, 97);

receiving a category taxonomy associated with an asset portfolio (Fig. 3-7, ¶ 56-58, In at least one embodiment, the system 110 is configured to assign a weight attribute to each edge of the plurality of edges (i.e., E1, E2, E3 and E4). The value of the weight attribute, in turn, is a weighted summation of a set of similarity factors between the two nodes (i.e., two songs) being connected via the associated edge. For example, for two nodes ‘n1’ and ‘n1’ (e.g., nodes S1 and S2) with an edge ‘e’ (e.g., the edge ‘E1’) connecting the two nodes, the weight ‘W.sub.e’ of the edge ‘e’ is calculated using the following equation: W.sub.e=Σ.sup.N.sub.i=1(w_i*f.sub.i(n1,n2)) (1 In the above equation (1), ‘N’ corresponds to ‘N’ different similarity factors to be considered to calculate the similarity between any two nodes ‘n1’ and ‘n2’. Functions ‘f.sub.i’ represents the similarity factors. Each similarity factor is also associated with 

the category taxonomy having categories expressed as nodes in a directed graph (Fig. 3, 4, 7, 8, ¶ 96, FIG. 7 shows a simplified representation of a directed graph 700 formed using a plurality of nodes and a plurality of edges, in accordance with an example embodiment of the present disclosure. In at least one embodiment, the system 110 is configured to form the directed graph 700 for arranging the plurality of songs based on a specific order. As shown, the directed graph 700 includes a plurality of nodes such as S4, S5, S6 and S7 representing corresponding songs and a plurality of directed edges such as E8, E9, E10 and E11 connecting the pair of nodes. It is noted that a directed edge between two nodes (songs) represents that the two songs were played and liked during a predefined time interval and the direction of the edge indicates the node that the edge originates from is the song that was played before the second node/second song. For example, edge E8 represents song S4 was played before song S6, edge E9 represents song S4 was played before song S5, edge E10 represents song S6 was played before song S7 and edge E11 represents song S4 was played before song S7. The system 110 is also configured to associate a weight attribute with each of the plurality of edges E8-E11 based on the time lapse between the two songs. In one example embodiment, the weight is a value between 0 and 1. The weight associated with each edge is utilized by the system 110 to determine a successive score for each song to measure successiveness to a song listened to at a preceding time step based on the directed graph. This is explained in detail hereinafter with reference to FIG. 8. ¶ 98-100, At 802, a directed graph is formed using a plurality of nodes and a plurality of directed edges. Each node represents an audio file and a directed edge from the plurality of directed edges originating from a first node to a second node represents a first audio file corresponding to the first node being played before a second audio file corresponding to the second node. In an embodiment, all the nodes that form the directed graph, 


the nodes having a plurality of levels, wherein a traversal cost between nodes is determined based on traversing the directed graph (¶ 96, FIG. 7 shows a simplified representation of a directed graph 700 formed using a plurality of nodes and a plurality of edges, in accordance with an example embodiment of the present disclosure. In at least one embodiment, the system 110 is configured to form the directed graph 700 for arranging the plurality of songs based on a specific order. As shown, the directed graph 700 includes a plurality of nodes such as S4, S5, S6 and S7 representing corresponding songs and a plurality of directed edges such as E8, E9, E10 and E11 connecting the pair of nodes. It is noted that a directed edge between two nodes (songs) represents that the two songs were played and liked during a predefined time interval and the direction of the edge indicates the node that the edge originates from is the song that was played before the second node/second song. For example, edge E8 represents song S4 was played before song S6, edge E9 represents song S4 was played before song S5, edge E10 represents song S6 was played before song S7 and edge E11 represents song S4 was played before song S7. The system 110 is also configured to associate a weight attribute with each of the plurality of edges E8-E11 based on the time lapse between the two songs. In one example embodiment, the weight is a value between 0 and 1. The weight associated with each edge is utilized by the system 110 to determine a successive score for each song to measure successiveness to a song listened to at a preceding time step based on the directed graph. This is explained in detail hereinafter with reference to FIG. 8. ¶ 98-102, At 808, at the time step ‘i’, a path score for each node is computed based on the successive score determined at the time step ‘i’ and a preceding path score computed at the preceding time step ‘i-1’. 

wherein each node represents a category, and wherein each asset in the asset portfolio is associated with a category ( Fig. 3, 4, 7, 8, ¶ 59, FIG. 4 shows a simplified representation 400 of a set of overlapping communities determined for a network of plurality of nodes and edges (such as the network 300 of FIG. 3), in accordance with an example embodiment of the present disclosure. The representation 400 is depicted to include an undirected graph including a plurality of nodes, such as the nodes A1, A2, A3, A4, A5, A6, A7 and A8, where each node represents a corresponding song. The graph also includes a plurality of edges, where each edge connects a pair of nodes. For example, Nodes A1 and A3 are connected by edge B1, nodes A1 and A2 are connected by edge B2, nodes A2 and A4 are connected by edge B3, nodes A3 and A4 are connected by edge B4, nodes A1 and A4 are connected by edge B5, nodes A5 and A6 are connected by edge B6, nodes A6 and A7 are connected by edge B7, nodes A7 and A8 are connected by edge B8, nodes A8 and A4 are connected by edge B9, nodes A4 and A5 are connected by edge B10, nodes A7 and A4 are connected by edge B11, and nodes A5 and A7 are connected by edge B12. As explained with reference to FIG. 2, the weight of each edge can be determined by the system 110 using equation (1) based on considering various similarity factors. ¶ 95-101);

determining a set of weights associated with the plurality of levels in of nodes, wherein each weight includes a directionality of traversal between the plurality of levels (¶ 63, At 502, the method 500 includes forming a graph using a plurality of nodes and a plurality of edges. Each node represents an audio file and an edge of the plurality of edges represents a weighted summation of a set of similarity factors between a pair of audio files connected by the edge. The system is configured to determine the 

for each pair of nodes of nodes, calculating the traversal cost between the pair of nodes (¶ 32, For example, a successive score for each audio file is determined to measure successiveness to the song/audio file listened to at the previous/preceding time step. Further, an updated path score is computed for each audio file based on the succession score. Thereafter, a probability distribution of the audio files is computed by the system based on their respective path scores. ¶ 96-102, The weight associated with each edge is utilized by the system 110 to determine a successive score for each song to measure successiveness to a song listened to at a preceding time step based on the directed graph. This is explained in detail hereinafter with reference to FIG. 8.);

storing a traversal data value based on the traversal cost associated with each pair of nodes in a database (¶ 5, the system categorizes the songs in a database into different moods/feels. The user will then choose a category that the user thinks matches closely to the user's feeling or desires, and the system plays the songs in that category in some given fashion. Note that there are a limited number of categories for the user to choose from, and the same songs in each category are recommended to any user that chooses a particular category. ¶ 45, The past music listening patterns and the information of 

responsive to receiving a request for a recommended asset based on a first viewed asset in the asset portfolio at a user device, generating a set of recommended assets from the asset portfolio ranked by a composite score, the composite score computed using a weighted linear combination comprising a taxonomy traversal data value associated with a pair of nodes of the nodes retrieved from the database, wherein the first viewed asset includes a category comprising a node in the pair of nodes, a category transition historical data value, and a randomized data value (Fig. 3-7, ¶ 124, More particularly, a music recommendation system is disclosed that makes its inference from the contextual information of a user as well as information known about the user's past music listening patterns to determine the best songs to be played according to the user's current context. Existing methods for song recommendation require a manual input from the user to recommend/play a song for the user at any given time. For example, a seed song for a radio station may be requested from the user to initiate searching of similar songs that match with the seed song for recommending songs. ¶ 32-33, Ultimately, the plurality of audio files are ranked based on the various probability distributions computed for the plurality of audio files. Thereafter, one or more audio files from the ranking of the plurality of audio files are recommended by the system to the user through the UI of the user device in the application. ¶ 42-43, In some cases, the processing system 110 may be embodied within each of the user devices 108a-c for making the song recommendations locally, and in such cases, there is no need of receiving recommendations over the network 120. Alternatively, songs may be recommended from both sources for example, locally as well as over the network from the external processing system 110. ¶ 29, The data samples include the user's current contextual features and the user's past music listening patterns. The system is configured to compute a ranking of the plurality of audio files based on one or more 

Aryan teaches a direct graph but does not specifically teach a hierarchy of nodes. 

However, Harboe teaches a hierarchy of nodes (¶ 36, The graph structure may be any structure for illustrating a hierarchy, such as a tree structure., ¶ 51, Note that while in a tree structure, different branches never join together, and there are no loops. These restrictions should not limit the scope of this invention. Although the discussion herein concerns "trees" specifically, the invention encompasses the more general case of any directed graph with or without a designated starting node.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Aryan to include/perform a hierarchy of nodes, as taught/suggested by Harboe. This known technique is applicable to the system of Aryan as they both share characteristics and capabilities, namely, they are directed to generating music playlists. One of ordinary skill in the art would have recognized that applying the known technique of Harboe would have yielded predictable results and 

Aryan teaches a direct graph but does not specifically teach a plurality of categories. 

However, Harboe teaches a plurality of categories (¶ 46-48, The graph structure may be any structure for illustrating a hierarchy, such as a tree structure., ¶ 51-53, As shown in FIG. 7, the options are assigned different categories according to different types of music, for example.). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Aryan to include/perform a plurality of categories, as taught/suggested by Harboe. This known technique is applicable to the system of Aryan as they both share characteristics and capabilities, namely, they are directed to generating music playlists. One of ordinary skill in the art would have recognized that applying the known technique of Harboe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Harboe to the teachings of Aryan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such category features into similar systems. Further, applying a plurality of categories would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user a system with additional data and a greater chance of finding a perfect recommendation.
Regarding claim 15, Aryan teaches one or more non-transitory computer-readable storage media, storing one or more sequences of instructions, which when executed by one or more processors cause performance (Fig. 1, 12, ¶ 36, 97, 125, 126);

receiving a category taxonomy associated with an asset portfolio (Fig. 3-7, ¶ 56-58, In at least one embodiment, the system 110 is configured to assign a weight attribute to each edge of the plurality of edges (i.e., E1, E2, E3 and E4). The value of the weight attribute, in turn, is a weighted summation of a set of similarity factors between the two nodes (i.e., two songs) being connected via the associated edge. For example, for two nodes ‘n1’ and ‘n1’ (e.g., nodes S1 and S2) with an edge ‘e’ (e.g., the edge ‘E1’) connecting the two nodes, the weight ‘W.sub.e’ of the edge ‘e’ is calculated using the following equation: W.sub.e=Σ.sup.N.sub.i=1(w_i*f.sub.i(n1,n2)) (1 In the above equation (1), ‘N’ corresponds to ‘N’ different similarity factors to be considered to calculate the similarity between any two nodes ‘n1’ and ‘n2’. Functions ‘f.sub.i’ represents the similarity factors. Each similarity factor is also associated with a similarity factor weight ‘w_i’. It is noted that each of the ‘f.sub.i’ functions measures a different form of similarity between the two songs ‘n1’ and ‘n2’. ¶ 60-61, 63, 84); 

the category taxonomy having categories expressed as nodes in a directed graph (Fig. 3, 4, 7, 8, ¶ 96, FIG. 7 shows a simplified representation of a directed graph 700 formed using a plurality of nodes and a plurality of edges, in accordance with an example embodiment of the present disclosure. In at least one embodiment, the system 110 is configured to form the directed graph 700 for arranging the plurality of songs based on a specific order. As shown, the directed graph 700 includes a plurality of nodes such as S4, S5, S6 and S7 representing corresponding songs and a plurality of directed edges such as E8, E9, E10 and E11 connecting the pair of nodes. It is noted that a directed edge between two nodes (songs) represents that the two songs were played and liked during a predefined time interval and the direction 


the nodes having a plurality of levels, wherein a traversal cost between nodes is determined based on traversing the directed graph (¶ 96, FIG. 7 shows a simplified representation of a directed graph 700 formed using a plurality of nodes and a plurality of edges, in accordance with an example embodiment of the present disclosure. In at least one embodiment, the system 110 is configured to form the directed graph 700 for arranging the plurality of songs based on a specific order. As shown, the directed graph 700 includes a plurality of nodes such as S4, S5, S6 and S7 representing corresponding songs and a 

wherein each node represents a category, and wherein each asset in the asset portfolio is associated with a category ( Fig. 3, 4, 7, 8, ¶ 59, FIG. 4 shows a simplified representation 400 of a set of overlapping communities determined for a network of plurality of nodes and edges (such as the network 300 of FIG. 3), in accordance with an example embodiment of the present disclosure. The representation 400 is depicted to include an undirected graph including a plurality of nodes, such as the nodes A1, A2, A3, A4, A5, A6, A7 and A8, where each node represents a corresponding song. The graph also includes a plurality of edges, where each edge connects a pair of nodes. For example, Nodes A1 and A3 are 

determining a set of weights associated with the plurality of levels in of nodes, wherein each weight includes a directionality of traversal between the plurality of levels (¶ 63, At 502, the method 500 includes forming a graph using a plurality of nodes and a plurality of edges. Each node represents an audio file and an edge of the plurality of edges represents a weighted summation of a set of similarity factors between a pair of audio files connected by the edge. The system is configured to determine the weight associated with each edge of the two connecting nodes based on various similarity factors using the equation (1) as explained with reference to FIG. 3. These weights are utilized by the system to determine the set of overlapping communities. ¶ 96-100, The system 110 is also configured to associate a weight attribute with each of the plurality of edges E8-E11 based on the time lapse between the two songs. In one example embodiment, the weight is a value between 0 and 1. The weight associated with each edge is utilized by the system 110 to determine a successive score for each song to measure successiveness to a song listened to at a preceding time step based on the directed graph. This is explained in detail hereinafter with reference to FIG. 8. ¶ 56-59);

for each pair of nodes of nodes, calculating the traversal cost between the pair of nodes (¶ 32, For example, a successive score for each audio file is determined to measure successiveness to the 

storing a traversal data value based on the traversal cost associated with each pair of nodes in a database (¶ 5, the system categorizes the songs in a database into different moods/feels. The user will then choose a category that the user thinks matches closely to the user's feeling or desires, and the system plays the songs in that category in some given fashion. Note that there are a limited number of categories for the user to choose from, and the same songs in each category are recommended to any user that chooses a particular category. ¶ 45, The past music listening patterns and the information of specific feedback/user actions may be stored in a database accessible to the system (such as the system 110 of FIG. 1) in form of data samples. ¶ 96-100, 105, 111);

responsive to receiving a request for a recommended asset based on a first viewed asset in the asset portfolio at a user device, generating a set of recommended assets from the asset portfolio ranked by a composite score, the composite score computed using a weighted linear combination comprising a taxonomy traversal data value associated with a pair of nodes of the nodes retrieved from the database, wherein the first viewed asset includes a category comprising a node in the pair of nodes, a category transition historical data value, and a randomized data value (Fig. 3-7, ¶ 124, More particularly, a music recommendation system is disclosed that makes its inference from the contextual information of a user as well as information known about the user's past music listening patterns to ¶ 32-33, Ultimately, the plurality of audio files are ranked based on the various probability distributions computed for the plurality of audio files. Thereafter, one or more audio files from the ranking of the plurality of audio files are recommended by the system to the user through the UI of the user device in the application. ¶ 42-43, In some cases, the processing system 110 may be embodied within each of the user devices 108a-c for making the song recommendations locally, and in such cases, there is no need of receiving recommendations over the network 120. Alternatively, songs may be recommended from both sources for example, locally as well as over the network from the external processing system 110. ¶ 29, The data samples include the user's current contextual features and the user's past music listening patterns. The system is configured to compute a ranking of the plurality of audio files based on one or more probability distributions over the plurality of audio files. A brief explanation of the probability distributions is provided herein below, and is described in detail with respect to corresponding Figures. ¶ 45, The past music listening patterns and the information of specific feedback/user actions may be stored in a database accessible to the system (such as the system 110 of FIG. 1) in form of data samples. ¶ 48, At 208, one or more audio files from the ranking of the plurality of audio files are recommended to the user through a User Interface (UI) of the user device in the application. In one embodiment, based on the ranking, the processing system either recommends the song that is ranked first/highest, or it selects another song to add diversity and randomness to the recommendation process. In an alternate embodiment, the system may follow a set of rules for recommending songs from the ranking of the plurality of audio files, where the set of rules may even be customized by the user. ¶ 95-101, 112). 



However, Harboe teaches a hierarchy of nodes (¶ 36, The graph structure may be any structure for illustrating a hierarchy, such as a tree structure., ¶ 51, Note that while in a tree structure, different branches never join together, and there are no loops. These restrictions should not limit the scope of this invention. Although the discussion herein concerns "trees" specifically, the invention encompasses the more general case of any directed graph with or without a designated starting node.)

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Aryan to include/perform a hierarchy of nodes, as taught/suggested by Harboe. This known technique is applicable to the system of Aryan as they both share characteristics and capabilities, namely, they are directed to generating music playlists. One of ordinary skill in the art would have recognized that applying the known technique of Harboe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Harboe to the teachings of Aryan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such hierarchy structures into similar systems. Further, applying a hierarchy of nodes would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user an easier visual and a greater ease of adding or modifying data.

Aryan teaches a direct graph but does not specifically teach a plurality of categories. 

a plurality of categories (¶ 46-48, The graph structure may be any structure for illustrating a hierarchy, such as a tree structure., ¶ 51-53, As shown in FIG. 7, the options are assigned different categories according to different types of music, for example.). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Aryan to include/perform a plurality of categories, as taught/suggested by Harboe. This known technique is applicable to the system of Aryan as they both share characteristics and capabilities, namely, they are directed to generating music playlists. One of ordinary skill in the art would have recognized that applying the known technique of Harboe would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Harboe to the teachings of Aryan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such category features into similar systems. Further, applying a plurality of categories would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user a system with additional data and a greater chance of finding a perfect recommendation.

Claims 5, 6, 12, 13, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Aryan (US 20180081968 A1) in view of Harboe et al. (US 20080091721 A1) in view of Narvaez-Guarnier et al. (US 6098107 A).

Regarding claims 5, 12, Aryan teaches a traversal path between a specified pair of nodes by setting the traversal cost between the specified pair of nodes to a very large number (¶ 32, 101, 102).



Aryan does not specifically teach severing a traversal path. 

However, Narvaez-Guarnier teaches severing a traversal path between a specified pair of nodes by setting the traversal cost between the specified pair of nodes to a very large number (col. 5, lines 37-65, Specifically, in initialization step 125b, when an edge e increases its weight represented by a variable .DELTA., e.g., the cost of forwarding a packet via edge increases, or the link (edge) is severed and its distance goes to infinity .infin., then the weight of that edge, W(e), is assigned the value of the old weight W(e) plus the weight change .DELTA.. If that edge e is already in the data structure T , i e., the previous existing shortest path tree structure, then a set of selected descendent nodes from the end node connected to that edge is identified and are herein referred to as germinal nodes, i.e.,…). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Aryan to include/perform severing a traversal path, as taught/suggested by Narvaez-Guarnier. This known technique is applicable to the system of Aryan as they both share characteristics and capabilities, namely, they are directed to generating directed graphs for manipulating data. One of ordinary skill in the art would have recognized that applying the known technique of Narvaez-Guarnier would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Narvaez-Guarnier to the teachings of Aryan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such severing a traversal path features into similar systems. Further, applying severing a traversal path would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the user the ability to stop determining the value or cost of a certain feature when the cost is too high (not worth it to the user).

Regarding claims 6, 13, Aryan teaches a traversal path between a specified pair of nodes by setting the traversal cost between the specified pair of nodes to a very large number (¶ 32, 101, 102).

Aryan does not specifically teach severing a traversal path between a specified pair of nodes by setting the traversal cost between the specified pair of nodes to infinity.

However, Narvaez-Guarnier teaches wherein the very large number is infinity (col. 5, lines 37-65, Specifically, in initialization step 125b, when an edge e increases its weight represented by a variable .DELTA., e.g., the cost of forwarding a packet via edge increases, or the link (edge) is severed and its distance goes to infinity .infin., then the weight of that edge, W(e), is assigned the value of the old weight W(e) plus the weight change .DELTA.. If that edge e is already in the data structure T , i e., the previous existing shortest path tree structure, then a set of selected descendent nodes from the end node connected to that edge is identified and are herein referred to as germinal nodes, i.e.,… col. 4, lines 44-50, col. 7, lines 19-32). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Aryan to include/perform wherein the very large number is infinity, as taught/suggested by Narvaez-Guarnier. This known technique is applicable to the system of Aryan as they both share characteristics and capabilities, namely, they are directed to generating directed graphs for manipulating data. One of ordinary skill in the art would have recognized that applying the known technique of Narvaez-Guarnier would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Narvaez-Guarnier to the teachings of Aryan would have yielded predictable results because the level of ordinary skill in the art 

Regarding claim 19, Aryan teaches a traversal path between a specified pair of nodes by setting the traversal cost between the specified pair of nodes to a very large number (¶ 32, 101, 102).

Aryan does not specifically teach severing a traversal path between a specified pair of nodes by setting the traversal cost between the specified pair of nodes to an infinite value. 

However, Narvaez-Guarnier teaches severing a traversal path between a specified pair of nodes by setting the traversal cost between the specified pair of nodes to an infinite value (col. 5, lines 37-65, Specifically, in initialization step 125b, when an edge e increases its weight represented by a variable .DELTA., e.g., the cost of forwarding a packet via edge increases, or the link (edge) is severed and its distance goes to infinity .infin., then the weight of that edge, W(e), is assigned the value of the old weight W(e) plus the weight change .DELTA.. If that edge e is already in the data structure T , i e., the previous existing shortest path tree structure, then a set of selected descendent nodes from the end node connected to that edge is identified and are herein referred to as germinal nodes, i.e.,…). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Aryan to include/perform severing a traversal path, as taught/suggested by Narvaez-Guarnier. This known technique is applicable to the system of Aryan as they both share characteristics and 

Other pertinent prior art includes Nair et al. (US 20110161409 A1), which discloses directed graph hierarchies. Mukhopadhyay et al. (US 11106728 B2) which discloses playlist ordering. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683